Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.1 Filed 06/30/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LISA ZEZULA,

                   Plaintiff,
vs.                                           Hon.
                                              Case No.
LIFE INSURANCE COMPANY
OF NORTH AMERICA,
a Pennsylvania corporation,

               Defendant.
_____________________________________________________________/

                                  COMPLAINT

      Plaintiff, LISA ZEZULA, through her attorneys, ILANA S. WILENKIN and

FELDHEIM & WILENKIN, P.C., complains against the above-named

Defendant as follows:

                        I.      Jurisdiction and Venue

      1)    This Court's jurisdiction exists under the Employee Retirement

Income Security Act of 1974 ("ERISA"), specifically, 29 U.S.C. §§ 1132(e)(1)

and 1132(f), which provisions grant this Court the jurisdiction to hear civil

actions to recover benefits due under the terms of an employee welfare

benefit plan.
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.2 Filed 06/30/21 Page 2 of 10




      2)     The Detroit Entertainment, LLC Health and Welfare Benefit

Plan (the "Plan") consists of, inter alia, a long-term disability insurance plan

and life insurance policy with a waiver of premium due to total disability,

which is sponsored and administered by Detroit Entertainment, LLC

("Motor City Casino") and underwritten by Defendant Life Insurance

Company of North America (“LINA”).

      3)     29 U.S.C. § 1133 provides a mechanism for the administrative

or internal appeal of benefit denials. Plaintiff (“Mrs. Zezula”) has either

exhausted all of her appeals or has been denied access to a meaningful

and/or full and fair pre-suit appellate review.       This matter is ripe for

juridical review.

      4)     Pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391, venue

is proper in the Eastern District of Michigan.

                           II.    Nature of Action

      5)     This is a claim seeking long-term disability income benefits and

a waiver of life insurance premiums pursuant to the Plan, which is

sponsored and administered by Motor City Casino and underwritten by

LINA, and which Plan was intended to provide long-term disability income

benefits and ongoing life insurance coverage with a waiver of premium due


                                       2
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.3 Filed 06/30/21 Page 3 of 10




to total disability to Motor City Casino employees, including Mrs. Zezula.

This action is brought pursuant to § 502(a)(1)(B) of ERISA - 29 U.S.C. §

1132(a)(1)(B).

                             III.   The Parties

      6)    Mrs. Zezula is 52-years-of-age. She was, and continues to

remain, a resident of Lincoln Park, Michigan.

      7)    LINA is a Pennsylvania corporation conducting insurance-

related business in Michigan. Upon information and belief, LINA's resident

agent for service of process is CT Corporation System, 40600 Ann Arbor Rd.

East, Suite 201, Plymouth, MI 48170.

      8)    During all relevant times, the Plan constituted an "employee

welfare benefit plan," as defined by 29 U.S.C. § 1002(1), and, incidental to

her employment with Motor City Casino, Mrs. Zezula received coverage

under the Plan as a "participant," as defined by 29 U.S.C. § 1002(7). This

claim relates to benefits due under the above-described Plan.

                 IV.   Factual Statement & Medical Support

      9)    Mrs. Zezula began working for Motor City Casino as a Dealer

on or about 10/10/16. Mrs. Zezula stopped working for Motor City Casino

on or about 11/3/17 due to right hand and thumb pain caused by


                                       3
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.4 Filed 06/30/21 Page 4 of 10




significant A1 pulley thickening and locking that required a 4/19/18

synovectomy, tendon sheath, radical flexor tendon, palm finger each

tendon.

      10)   Post-surgery, Mrs. Zezula continued to experience pain and

dysfunction and subsequently underwent an excision of scar tissue,

neurolysis right digital nerve, and radial ulnar branches, resection, which

was performed by Jiab Suleiman, M.D. on 7/24/18, but she continued to

experience pain, difficulty with movement, joint stiffness, right hand

numbness and burning, reduced right thumb range of motion, abnormal

finger grasp, and abnormal finger abduction and adduction.

      11)   As an insured employee under the Plan, Mrs. Zezula applied

for, and LINA paid, LTD benefits beginning approximately 5/4/18 through

5/4/20.

      12)   At the end of Mrs. Zezula's own-occupation period, LINA

denied any-occupation benefits because it determined that Mrs. Zezula

retained the residual functional capacity to work as a Surveillance-System

Monitor or Information Clerk.




                                    4
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.5 Filed 06/30/21 Page 5 of 10




      13)   On 12/15/20, Mrs. Zezula appealed LINA's 3/17/20 claim

denial and provided the following medical and functional evidence to LINA

for review and consideration:

                          A.    Appeal Evidence

      14)   On 2/19/20, Ms. Zezula treated with Dr. Suleiman for ongoing

right thumb pain. In relevant part, Dr. Suleiman noted the following:

            The patient comes to the office today for evaluation of her
            right hand pain. The patient complains of thumb pain. Lisa
            reports that the cause of pain was due to chronic condition.
            Pain is described as burning, aching and sharp. Patient also
            complains of numbness of the right thumb. Patient states the
            pain level is 7 / 10. The pain is constant. Pain is exacerbated
            by use of hand. Pain is relieved by analgesic medication and
            cortisone injection. Patient is currently taking percocet and
            baclofen for pain management . . .

            The patient admits joint stiffness and myalgia [and] the patient
            admits burning pain and numbness in her right hand. The
            patient denies dementia and paresthesias . . .

            The patient's chief complaint is in the right thumb. There is
            partial range of motion in the finger. The finger grasp is not
            within normal limits. Finger abduction is not within normal
            limits. Finger adduction is not within normal limits.

(Ex. 1 of 12/15/20 Administrative Appeal).

      15)   On 6/10/20, Ms. Zezula treated with Dr. Suleiman who noted:

            The patient comes to the office today for evaluation of her
            right hand pain. The patient complains of thumb pain. Lisa


                                     5
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.6 Filed 06/30/21 Page 6 of 10




            reports that the cause of pain was due to chronic condition.
            Pain is described as aching, sharp, throbbing, burning and
            parasthesia. Patient states the pain level is 7/10.
            The pain is constant. Pain is exacerbated by use of hand. Pain is
            relieved by analgesic medication. Lisa states that she is taken
            Percocet 10mg, Gabapentin and motrin for pain . . .

            The patient's chief complaint is in the right thumb. There is
            partial range of motion in the finger. The finger grasp is not
            within normal limits. Finger abduction is not within normal
            limits. Finger adduction is not within normal limits.

(Ex. 1 of 12/15/20 Administrative Appeal).

      16)   On 9/16/20, Mrs. Zezula returned to Dr. Suleiman and voiced

the same complaints.

      17)   On 12/10/20, Dr. Suleiman prepared a narrative report on Mrs.

Zezula's behalf. In relevant part, Dr. Suleiman opined as follows:

            After evaluating her and noting that she had a nerve injury, I
            recommended basically exploring her nerve and resecting all
            this scar tissue in her finger, specifically in her right thumb. She
            is a right-band-dominant woman. . . .

            Her physical exam as of the last visit shows decreased two-
            point discrimination on her right thumb. Her range of motion
            in the interphalangeal joint and the MCP joint of her right
            thumb are almost full. There is no triggering noted in her
            thumb. Extension is full. Flexion is almost full as of last visit
            and no other deficits are noted. Her gripping is slightly less
            than her left side.

            Ms. Zezula was referred to Dr. Anthony Watson by her
            disability insurance Cigna who recommended that she


                                      6
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.7 Filed 06/30/21 Page 7 of 10




             attempt to work without restrictions and that she was at
             maximal medical improvement and she does not need any
             further treatment. As of her last visit with me, her evaluation
             was noted above, and I had kept her off of work became of
             the type of work that she does and the repetitive work that
             she does as a dealer.

             Her job offered her new job: to do surveillance/monitor
             operation employee or to work at the information desk. As of
             her last visit which was October 14, 2020, my
             recommendations were to keep her on restrictions, and as far
             as my restrictions, I would recommend that she avoid any
             repetitive type motion with her right hand and prevent lifting
             more than 10 pounds. To specifically offer her a job at this
             point, whether it is a surveillance system monitor or
             information desk operator, it would require her to do a
             functional capacity evaluation by a professional
             functional capacity evaluation expert. My recommendation is
             that she go to Advantage OT, occupational therapy to get an
             evaluation to see exactly what she can and cannot do before
             any further recommendations are made.

(Ex. 2 of 12/15/20 Administrative Appeal). (emphasis added).

      18)    On 1/29/21, Mrs. Zezula attempted to participate in a

Functional Capacity Evaluation, the therapist stopped the exam due to Mts.

Zezula's rapid heart rate:

             Ms. Zezula demonstrated guarding and limiting behaviors
             completing limited testing during this assessment. Multiple
             testing tasks were not completed (due to her resting HR at 100
             BPM or higher) which limited this assessment and its purpose
             to assist in determining Ms. Zezula's functional capacities
             and/or limitations. This evaluation cannot determine with any
             degree of accuracy Ms. Zezula's physical capacities in relation


                                      7
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.8 Filed 06/30/21 Page 8 of 10




             to performing work activities and right hand physical
             capacities. . . .

             As a precaution: clients whose resting HR is above 100 are
             asked to have physician clearance before completing the FCE.
             Ms. Zezula was asked to see her treating physician to obtain
             clearance as a precaution to complete FCE testing due to this
             and per her reported history of A-fib and Ablation procedures.

(LINA/Zezula Claim File).

      19)    On 4/22/21, Mrs. Zezula provided LINA with a copy of the

therapist's report.

      20)    On 4/22/21, Mrs. Zezula provided LINA with updated cardiac-

related records that were authored by Nour S Juratli, M.D. (cardiology-

electrophysiology).

      21)    On 4/22/21, Mrs. Zezula provided LINA with Dr. Suleiman's

3/18/21 report in which he opined:

             Lisa was seen recently regarding her thumb injury that she
             sustained at work and she required two procedures by myself
             and prior to that as I documented in my prior evaluation. I was
             asked to do an assessment of her disability and how much
             dysfunction that she has that she will be able to return to
             work or not in any capacity. I have recommended that she go
             and do a functional capacity evaluation and she could not
             basically complete the functional capacity evaluation due to a
             medical condition. Therefore, I was asked to make another
             statement with reference to her condition and her ability to
             work and function with her thumb needing another
             procedure. At this point, she does still need another


                                     8
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.9 Filed 06/30/21 Page 9 of 10




             procedure on her thumb and I am not able to make any
             judgment or decisions as far as the functional capacity of her
             hand and how much she can and cannot do until a functional
             capacity evaluation is performed.

(LINA/Zezula Claim File).

      22)    On 6/28/21, LINA denied Mrs. Zezula's claim/administrative

appeal as follows:

             We understand that Ms. Zezula continues to have symptoms
             of chronic pain resulting from the right thumb pain. The
             conclusion outlined above agrees that Ms. Zezula is
             functionally limited. However, the medical reviewer concluded
             that Ms. Zezula does have a capacity for physical demand that
             is consistent with sedentary activities. As a result, your client
             would no longer satisfy the definition of disability of being
             unable to perform 'any occupation.' Therefore, no further LTD
             benefits would be payable beyond May 3, 2020 at this time.

(LINA/Zezula Claim File).

      23)    LINA’s   actions   have    now    foreclosed   all   avenues     of

administrative appeal and this matter is ripe for judicial review.

      24)    Valid, objective, and well-supported proofs establish that Mrs.

Zezula has met, and continues to meet, the Plan’s definition of disability for

LTD benefits and a waiver of life insurance premium purposes as of 5/3/20

through the Plan's maximum benefit periods for each respective benefit.




                                       9
Case 5:21-cv-11531-JEL-CI ECF No. 1, PageID.10 Filed 06/30/21 Page 10 of 10




       WHEREFORE, based upon the preceding reasons, Plaintiff prays for

 the following relief:

              A)     That this Court enter judgment in Mrs. Zezula's favor
                     against LINA and order the immediate payment of
                     long-term disability benefits as well as a waiver of
                     life premium;

              B)     That this Court order LINA to pay Mrs. Zezula
                     prejudgment interest pursuant to Horn v. McQueen, 353
                     F. Supp. 2d 785 (2004) and post-judgment interest in
                     accordance with M.C.L. § 600.6013 and 600.6455;

              C)     That this Court award attorneys' fees pursuant to 29
                     U.S.C. § 1132(g); and

              D)     That Mrs. Zezula recover all relief to which he may be
                     entitled, along with the costs of litigation.


                           Respectfully submitted:

                           FELDHEIM & WILENKIN, P.C.

                           By:   s/Ilana S. Wilenkin
                                 Ilana S. Wilenkin (P61710)
                                 Plaintiff's attorney
                                 30300 Northwestern Highway, Suite 108
                                 Farmington Hills, MI 48334-3255
                                 (248) 932-3505; fax (248) 932-1734
                                 ilana@lawsmf.com


 Dated: June 30, 2021




                                       10
